Exhibit 10.1

 

RELEASE AGREEMENT

 

This Release Agreement (the “Agreement”) is dated as of October 31, 2018 by and
between Synchronoss Technologies, Inc. (the “Company”) and Robert Garcia.

 

WHEREAS, you and the Company are party to an Employment Agreement dated May 1,
2017 (the “Employment Agreement”); and

 

WHEREAS, you and the Company have agreed that your employment will be terminated
without “Cause” (as defined in the Employment Agreement) from your position as
Chief Commercial Officer, effective as of the Separation Date (as defined
below).

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Parties hereby agree as follows:

 

1.                                      Termination. You agree to continue to
serve as Chief Commercial Officer of the Company until October 31, 2018 (the
“Separation Date”). As of the Separation Date, you hereby resign as an officer
of the Company and from any position you hold at any of its subsidiaries,
affiliates and joint ventures (collectively, the “Affiliates”), to the extent
applicable. You confirm and agree that your employment with the Company will be
terminated effective as of the “Separation Date.” To the extent that the Company
has not already done so, the Company shall pay to you within seven (7) business
days of the Separation Date a lump-sum amount equal to (a) any accrued and
unpaid salary and (b) any accrued and unused vacation pay.

 

2.                                      Severance Benefits. No later than the
7th business day following the Effective Date (as defined in Section 12 below),
you will receive a lump sum cash payment of $1,014,225.75.  This severance
payment shall be subject to applicable federal and state tax withholdings.

 

(a)                                 Retention Payment and Acceleration of
Retention Restricted Shares.  In addition, as set forth in the Synchronoss
Retention Plan 2017 (“the Retention Plan”) and your Executive Retention Letter,
no later than the 7th business day following the Effective Date, the Company
will pay you a lump sum payment equal to $475,000.  This payment shall be
subject to applicable federal and state tax withholdings.  The Company also
agrees that, as of the Separation Date, and notwithstanding any terms to the
contrary in the governing equity award agreement, you shall be vested in the
39,500 Retention Restricted Shares issued to you pursuant to the Retention Plan
as grant number 00010542.

 

3.                                      Benefits. Your current group health
insurance coverage will continue through September 30, 2018.  No later than the
7th business day following the Effective Date, the Company will pay you a lump
sum payment equal to $27,875.28, representing the employer portion of your
health insurance premiums for a period of 24 months, which shall be reported as
wages for purposes of Federal income tax.

 

4.                                      Release of Claims.

 

(a)                                 You voluntarily and irrevocably release and
discharge the Company, each related or affiliated entity, employee benefit
plans, and the predecessors, successors, and assigns of each of them, and each
of their respective current and former officers, directors, shareholders,

 

--------------------------------------------------------------------------------



 

employees, and agents (any and all of which are referred to as “Releasees”)
generally from all charges, complaints, claims, promises, agreements, causes of
action, damages, and debts that relate in any manner to your employment with or
services for the Company, known or unknown (“Claims”), which you have, claim to
have, ever had, or ever claimed to have had against any of the Releasees through
the date on which you execute this Agreement. This general release of Claims
includes, without implication of limitation, all Claims related to the
compensation provided to you by the Company, your decision to resign from your
employment, your termination of employment with the Company, your resignation
from directorships, offices and other positions with the Company, or your
activities on behalf of the Company, including, without implication of
limitation, any Claims of wrongful discharge, breach of contract, breach of an
implied covenant of good faith and fair dealing, tortious interference with
advantageous relations, any intentional or negligent misrepresentation, and
unlawful discrimination or deprivation of rights under the common law or any
statute or constitutional provision (including, without implication of
limitation, the Employee Retirement Income Security Act, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act and the Americans
with Disabilities Act. You also waive any Claim for reinstatement, damages of
any nature, severance pay, attorney’s fees, or costs.

 

(b)                                 You agree that you will not hereafter pursue
any Claim against any Releasee, by filing a lawsuit in any local, state or
federal court for or on account of anything which has occurred up to the present
time as a result of your previous employment and you shall not seek
reinstatement, damages of any nature, severance pay, attorney’s fees, or costs,
provided, however, that nothing in this general release shall be construed to
include a release of Claims that (i) arise from the Company’s obligations under
this Agreement, the Employment Agreement, any equity award/grant agreements (of
whatever name or kind), and any shareholder agreements between you and the
Company, (ii) relate to your status as a shareholder in the Company,
(iii) relate to Section 1(d) of the Employment Agreement, (iv) relate to the
Company’s obligation to defend and indemnify you under the Company’s certificate
of incorporation and by-laws, Delaware law and any applicable directors and
officers liability insurance policy, and (v) cannot be released as a matter of
law. You represent you have not assigned to any third party and you have not
filed with any agency or court any Claim released by this Agreement.

 

5.                                      Exceptions. You are not releasing any
claim that cannot be waived under applicable state or federal law, and you are
not releasing any rights that you have to be indemnified (including any right to
reimbursement of expenses) arising under applicable law, the certificate of
incorporation or by-laws (or similar constituent documents of the Company), any
indemnification agreement between you and the Company, or any directors’ and
officers’ liability insurance policy of the Company. You understand that nothing
contained in this Agreement limits your ability to file a charge or complaint
with the Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Notwithstanding any provision in this Agreement or any other agreement between
you and the Company, you may communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. This Agreement does not limit your right to
receive an award for information provided to any Government Agencies.

 

2

--------------------------------------------------------------------------------



 

However, you understand and agree that you shall not be entitled to, and shall
not seek nor permit anyone to seek on your behalf, any personal, equitable or
monetary relief for any claims or causes of action released by you in this
Agreement, to the fullest extent permitted by law.

 

6.                                      Proprietary Information/Confidentiality.
You agree and acknowledge your ongoing covenants under the Proprietary
Information and Inventions Agreement you executed in connection with your
Employment Agreement. You agree that you will not discuss your employment by the
Company or circumstances of your departure with any non-governmental entity or
person (other than information that is publicly available in connection with the
Company’s filings with the Securities and Exchange Commission) unless
(i) required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with jurisdiction to order
you to divulge, disclose or make accessible such Confidential Information;
provided that you shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and reasonably
cooperate with any attempts by the Company to obtain a protective order or
similar treatment and (ii) to your spouse, attorney and/or personal tax and
financial advisors as reasonably necessary or appropriate to assist in your tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of Confidential Information by an Exempt
Person shall be deemed to be a breach of this Section 6 by you.  In the event
this Section 6 is breached by you at any time, then the Company shall have the
right to terminate this Agreement and the parties agree that in such event no
payments shall be paid to you under this Agreement including but not limited to
Section 2 or 3.

 

7.                                      Return of Property. All documents,
records, material and all copies of any of the foregoing pertaining to Company
confidential information, and all software, equipment, and other supplies,
whether or not pertaining to confidential information, that have come into your
possession or been produced by you in connection with your employment or
performance of the (“Property”) have been and remain the sole property of the
Company and you confirm that you have returned to the Company all Property. In
no event should this provision be construed to require you to return to the
Company any document or other materials concerning your remuneration and
benefits during your employment with the Company.

 

8.                                      Litigation Cooperation. You agree to
fully cooperate with the Company in the defense or prosecution of any claims or
actions which already have been brought or which may be brought in the future
against or on behalf of the Company which relate to events or occurrences that
you were involved in or which you gained knowledge of during your employment
with the Company. Your cooperation in connection with such claims or actions
shall include, without implication of limitation, being available to meet with
counsel to prepare for discovery or trial and to testify truthfully as a witness
when reasonably requested by the Company, at reasonable times. You agree that
you will not voluntarily disclose any information to any non-governmental person
or party that is adverse to the Company and that you will maintain the
confidences and privileges of the Company.

 

9.                                      Protective Covenants. You acknowledge
and affirm the ongoing validity of the protective covenants set forth in
Section 7 of the Employment Agreement which covenants are incorporated herein by
this reference. You acknowledge and affirm the Company’s right to seek

 

3

--------------------------------------------------------------------------------



 

injunctive relief as provided in Section 7 of the Employment Agreement to
restrain any violations under Section 7 of the Employment Agreement.

 

10.                               Nondisparagement. You agree not to make any
disparaging statements concerning the Company or any of its affiliates,
subsidiaries or current or former officers, directors, shareholders, employees
or agents. The Company shall not, and shall cause its officers, directors, and
Investor Relations personnel not to, (a) make any disparaging statements
concerning you or your performance as an executive officer of the Company,
and/or (b) take any action or make any statement, orally or in writing, which
disparages or criticizes you or that would harm your reputation.

 

11.                               Notices, Acknowledgments and Other Terms. You
are advised to consult with an attorney before signing this Agreement. This
Agreement and the Employment Agreement set forth the entire agreement between
you and the Company, and all previous agreements, or promises between you and
the Company relating to the subject matter of this Agreement and the Employment
Agreement are superseded, null, and void, with the exception of any equity
grant/award agreements (of whatever name or kind), shareholder agreements, and
indemnification agreements between you and the Company, the terms of which
remain in full force and effect; provided that nothing in this Agreement shall
supersede Section 6(c) of the Employment Agreement in the event that a Change in
Control (as defined in the Employment Agreement) of the Company occurs within
120 days following the Separation Date.

 

12.                               Consideration/Revocation. You acknowledge that
you have been given the opportunity, if you so desired, to consider this
Agreement for 21 days before executing it. If not signed by you and returned to
me so that the Company’s general counsel receives it by close of business on the
day next following the foregoing period, this Agreement will be invalid. In
addition, if you breach any of the conditions of the Agreement within the 21-day
period, the offer of this Agreement will be withdrawn and your execution of the
Agreement will not be valid. In the event that you execute and return this
Agreement in less than the 21-day period you have been provided, you acknowledge
that such decision was entirely voluntary and that you had the opportunity to
consider this letter agreement for the entire period. The Company acknowledges
that for a period of seven days from the date of the execution of this
Agreement, you shall retain the right to revoke this Agreement by written notice
that the Company’s General Counsel actually receive before the end of such
period, and that this Agreement shall not become effective or enforceable until
the later of the expiration of such revocation period or the Separation Date
(the “Effective Date”).

 

13.                               Counterparts. This Agreement may be executed
in counterparts, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned.

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Glenn Lurie

 

 

Title:

President and CEO

 

 

 

 

Accepted and agreed to:

 

 

 

/s/ Robert Garcia

 

9/30/18

Robert Garcia

Date

 

5

--------------------------------------------------------------------------------